
	

113 HJ 109 IH: Providing for the approval of the Congress of the proposed agreement for cooperation between the American Institute in Taiwan and the Taipei Economic and Cultural Representative Office in the United States concerning peaceful uses of nuclear energy pursuant to the Atomic Energy Act of 1954.
U.S. House of Representatives
2014-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		2d Session
		H. J. RES. 109
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2014
			Mr. Royce (for himself and Mr. Engel) introduced the following joint resolution; which was referred to the Committee on Foreign Affairs
		
		JOINT RESOLUTION
		Providing for the approval of the Congress of the proposed agreement for cooperation between the
			 American Institute in Taiwan and the Taipei Economic and Cultural
			 Representative Office in the United States concerning peaceful uses of
			 nuclear energy pursuant to the Atomic Energy Act of 1954.
	
	
		That the Congress does favor the proposed agreement for cooperation transmitted to the Congress by
			 the President on January 7, 2014.
		
